Citation Nr: 0625067	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-20 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post right knee arthroscopy with medial meniscectomy.

2.  Entitlement to an evaluation in excess of 20 percent for 
status post left knee arthroscopy with medial meniscectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1973 to February 1975 and November 1990 and April 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied an increased rating for 
status post left knee arthroscopy with medial meniscectomy, 
rated at 20 percent, and denied an increased rating for 
status post right knee arthroscopy with medial meniscectomy, 
rated at 20 percent  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

In June 2004 the veteran submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals) which indicated that the 
veteran's service-connected right knee and left knee 
disabilities had increased in severity since his last VA 
examination in August 2003.  The accredited representative 
also asserted that the veteran's condition has worsened in a 
June 26, 2006, statement in support of the veteran's claims.  
The accredited representative requested that the veteran's 
claims be remanded to the RO so that the veteran could be 
scheduled for further evaluation.

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  38 C.F.R. § 3.327(a).  Generally, reexaminations 
are required if it is likely that a disability has improved, 
if the evidence indicates that there has been a material 
change in a disability, or if the current rating may be 
incorrect.  Id.  Since the last examination was conducted 
approximately three years ago and the veteran reports 
increased symptomatology, the Board finds that an additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In the present 
appeal, the veteran was not provided with appropriate notice 
of what type of information and evidence was needed to 
substantiate his claims for entitlement to an evaluation in 
excess of 20 percent for a right knee disability and 
entitlement to an evaluation in excess of 20 percent for a 
left knee disability.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. Apr. 5, 2006) (In order to comply with the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), VA must provide affirmative notification to 
the claimant prior to the initial decision in the case as to 
the information and evidence that is needed to substantiate 
the claim and who is responsible for providing it.  The duty 
to notify cannot be satisfied by reference to various post-
decisional communications, such as the notification of 
decision, the SOC, or the SSOC from which the claimant might 
have been able to infer what evidence was lacking.).  Rather, 
the letter sent to him in July 2003 addressed service 
connection claims.  In addition, the VA also failed to 
request the veteran to provide any evidence in his possession 
that pertains to his claims (see 38 U.S.C.A. § 3.159)).  As 
such, it will be necessary to remand these matters to provide 
the veteran proper VCAA notice.  

Accordingly, the case is REMANDED for the following action:
 
1.  The veteran must be sent proper VCAA 
notice for his claims, which provides the 
notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent caselaw 
discussed above.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

 2.  Obtain the veteran's medical records 
from the VA Medical Center in San Juan 
for any treatment concerning the knees 
from August 2003 to the present.

3.  After all relevant medical records 
have been obtained to the extent 
available, schedule the veteran for a VA 
orthopedic examination, to determine the 
current manifestations and severity of 
symptoms attributable to the veteran's 
service-connected knee disabilities.  

The examination should include range of 
motion studies, and commentary as to the 
presence and extent of any functional 
loss due to painful motion, weakened 
movement, excess fatigability, and/or 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  In addition, 
the presence (and severity) of effusion 
or episodes of "locking" should be 
reported.  The presence (and severity) or 
absence of instability and/or subluxation 
should also be reported. The complete 
rationale for all opinions expressed 
should be provided.

4.  After the veteran has been provided 
sufficient time to reply, and after any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2005).   

The claim must be afforded expeditious treatment.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

